Citation Nr: 0701056	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  05-07 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
a depressive disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and J.E.


ATTORNEY FOR THE BOARD

R. Giannecchini,  Counsel


INTRODUCTION

The veteran had active military service from April 1972 to 
May 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

In July 2005, the veteran testified during a hearing before 
the undersigned Veterans Law Judge sitting at the Nashville 
RO.  At the hearing, the veteran submitted additional 
evidence directly to the Board.  The veteran waived his right 
to have the RO consider the evidence in the first instance.  
38 C.F.R. §§ 20.800, 20.1304(a) (2006).  The Board accepts 
this evidence into the record on appeal.  

As the appeal with respect to the veteran's claim for a 
higher rating for his service-connected depressive disorder 
emanates from the veteran's disagreement with the initial 
compensable rating assigned following the grant of service 
connection, the Board has characterized the claim for an 
initial rating, in accordance with Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  

Additionally, in his February 2005 VA Form 9 (Appeal to Board 
of Veterans' Appeals), the veteran contended that he was 
unemployable due in part to his service-connected depressive 
disorder.  In this case, the Board infers a claim for a total 
disability rating based on individual unemployability due to 
service-connected disability (TDIU).  As the claim for a TDIU 
has not been adjudicated by the RO, it is not before the 
Board; hence, it is referred to the RO for appropriate 
action.  


REMAND

The veteran is rated as 50 percent disabled for a depressive 
disorder under 38 C.F.R. § 4.130, Diagnostic Code 9435, mood 
disorder, not otherwise specified (NOS).  A review of the 
claims file reveals that the veteran last underwent a VA 
examination in January 2004, some three years ago.  Since 
that time, the medical evidence associated with the file 
would appear to reflect a worsening of the veteran's 
psychiatric condition.  

In this regard, in the report of the January 2004 VA 
examination, the veteran was noted as reporting mild to 
moderate feelings of depression that were fairly chronic.  
The examiner diagnosed the veteran with a depressive 
disorder, NOS; rule out dysthymic disorder; rule out possible 
psychotic features associated with depression.  In addition, 
the examiner reported a Global Assessment of Functioning 
(GAF) score of 55-60.  (A GAF score of 55 to 60 is indicative 
of moderate symptoms such as a flat affect or occasional 
panic attacks, or moderate difficulty in social or 
occupational functioning (e.g., few friends, conflicts with 
peers).  See the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV).)  

The veteran was later seen in March 2004 at the VA outpatient 
treatment clinic (VAOPC) in Chattanooga, Tennessee.  He 
reported continued depression along with anxiety which 
inhibited his concentration and ability to function.  Also in 
March 2004, as well as in April 2004, VAOPC mental health 
social work notes reflect reported GAF scores of 45.  (A GAF 
score of 45 is indicative of serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  See DSM-IV.)  A subsequent VAOPC mental 
health social work note in July 2004 reflects the veteran's 
report that he was experiencing frequent mood swings and he 
found himself depressed on a daily basis.  The veteran 
reportedly worked as a contractor and was finding it hard to 
make ends meet.  An August 2004 VAOPC mental health social 
work note reflects the veteran's report that his illness 
(depressive disorder) became worse when he was under pressure 
and the added pressure of meeting his payroll had caused him 
increased depression.

At his July 2005 hearing before the undersigned Veterans Law 
Judge, the veteran testified that he isolated himself daily 
and that he took psychotropic medication.  The veteran's 
stepson also testified that the veteran isolated himself.  

In this case, in light of the above-described evidence, to 
include the number of years since the veteran last underwent 
a VA examination, the Board believes a more contemporaneous 
VA examination to assess the veteran's current symptomatology 
associated with his service-connected depressive disorder 
would be helpful in deciding the claim.  38 U.S.C.A. § 5103A.  
See also Olsen v. Principi, 3 Vet. App. 480, 482 (1992), 
citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) 
(where the veteran claims that a disability is worse than 
when originally rated, and the available evidence is too old 
to adequately evaluate the current state of the condition, VA 
must provide a new examination).  

Under these circumstances, the RO should arrange for the 
veteran to undergo psychiatric examination at an appropriate 
VA medical facility.  The Board emphasizes to the veteran 
that failure to report to the scheduled examination, without 
good cause, may result in a denial of his claim.  See 38 
C.F.R. § 3.655(b) (2006).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full compliance with the Act and its implementing 
regulations.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.  

Accordingly, the case is REMANDED for the following action:

1. The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, signed 
authorization to enable the RO to obtain 
any additional evidence not currently of 
record that pertains to the veteran's 
claim on appeal.  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession with 
respect to the claim (not previously 
submitted), and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  Following the receipt of any 
additional evidence, the RO should 
arrange for the veteran to undergo a VA 
psychiatric examination at an appropriate 
VA medical facility.  The entire claims 
file, to include a complete copy of this 
REMAND, must be made available to the 
examiner designated to examine the 
veteran, and a report of the examination 
should include discussion of the 
veteran's documented medical history and 
assertions.  All necessary tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.  

The examiner should render specific 
findings with respect to the existence 
and extent (or frequency, as appropriate) 
of:  memory loss; depressed mood; 
anxiety; panic attacks; sleep impairment; 
impaired judgment, speech, impulse 
control and/or thought processes; neglect 
of personal hygiene and appearance; 
suicidal ideation; and delusions and/or 
hallucinations.  

The examiner should render a multi-axial 
diagnosis, including assignment of a 
Global Assessment of Functioning scale 
score that represents the level of 
impairment due to the veteran's service-
connected depressive disorder and an 
explanation of what the score means.  The 
examiner should specifically comment on 
the effect the veteran's depressive 
disorder has on his employability.

The examiner must set forth all 
examination findings, along with the 
complete rationale for the opinions 
expressed.  

3.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the claim on appeal 
in light of all pertinent evidence and 
legal authority.  See Fenderson, 12 Vet. 
App. at 126.  If the benefit sought is 
not granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).

